Careful examination of the record in this cause disclosed that the parties, the issues and the questions of law raised herein are identical to the parties, the issues and the question of law raised in Atlantic Coast Line Railroad Company, a Corporation, v. Florida Fine Fruit Company, a Corporation, Number 538-Ap., decided this term, so the judgment of the Civil Court of Record as affirmed by the Circuit Court of Duval County is quashed on authority of that case.
WHITFIELD, P. J., AND BUFORD, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.
                  Opinion Filed June 14, 1927.